DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
claim 1 lines 11-12 sites "the element", however it is recommended that the applicant change it to read "the fixation element" to more clearly map the element to the previously mentioned fixation element that is being referenced. 
Claim 2 line 3 reads “turns and being” which is grammatically incorrect, making the claim unclear. It is recommended that the applicant delete the word “and” to fix this error.
 Appropriate correction is required.
Claims 4-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being obvious over Forslund et al (U.S. PG Pub 20130184550 A1) in view of Falk et al (U.S. PG Pub 20070250144 A1) in further view of Clemens et al (U.S. PG Pub 20040116993 A1).
Regarding claim 1, Forslund teaches an implantable medical electrical lead ([abs]; figure 1) extending from a connector terminal thereof to a distal-most tip thereof (figure 1) , the connector terminal comprising a plurality of contacts ([0033]; figure 1 elements 32, 34, 36, 38 teaches the plurality of contacts) and a grip sleeve extending distally from the contacts (figure 1 teaches a grip sleeve extending distally from the terminal contacts as highlighted below), and the lead further comprising: first and second electrodes both being spaced proximally from the distal-most tip  and the second electrode being spaced distally from the first electrode (Figure 1 teaches the second electrode (28, 26, or 24) being spaced distal from the first electrode (22); [0031]); first and second elongate conductors electrically isolated from one another ([0043] teaches the conductors being electrically isolated from each other; Figure 2 teaches the conductors are isolated from each other in separately insulated lumen elements (12, 14, 16, 18)) the first and second conductors coupling the first and second electrodes, respectively, to corresponding first and second contacts of the plurality of connector terminal contacts ([abs]; [0035]; [0037] and [0045] teaches the conductors connect the electrodes of the lead to the electrode terminals); a fixation element, the element comprising a wire wound into a tissue engaging helix ([0058]); and an elongate outer insulation tube extending around the first and second elongate conductors between the connector terminal and the first electrode, the outer insulation tube comprising a proximal segment extending distally from-the grip sleeve and a distal segment extending-distally from the proximal segment ([0035]; [0036] teaches an insulating tubing of the electrical lead body (4); Figure 3 and 4 element 40) outer surfaces of each of the proximal and distal segments defining, at least in part, portions of the outer surface of the lead ([Figure 1 teaches a lead and that the 
    PNG
    media_image1.png
    504
    570
    media_image1.png
    Greyscale

However, Forslund fails to teach a fixation element located between the first and second electrodes, the helix extending around the outer surface of the lead and being terminated by a piercing distal tip of the wire, the piercing distal tip spaced laterally from the lead outer surface; the distal segment having an overall length of at least twenty inches, outer surfaces of each of the proximal and distal segments defining, at least in part, portions of the outer surface of the lead, the outer insulation tube transitioning from a first outer diameter along the proximal segment to a second lesser outer diameter along the distal segment.
Falk teaches a device in the same field of endeavor, comprising a fixation element located between the first and second electrodes ([0015]; [0016]; Figure 5 element 55 teaches a tissue engaging helix positioned at least partially between a first electrode (517) and a second more distal electrode (507)), the element comprising a wire wound into a tissue engaging helix ([0015]; figure 1 element 15; Figure 5 element 55 teaches a tissue engaging a wire wound helix extending around the outer surface of the lead) extending around the outer surface of the lead and being terminated by a piercing distal tip of the wire, the piercing distal tip spaced laterally from the lead outer surface ([0016]; Figure 5 element 55 shows the helix spaced laterally from the outer surface (52) with a distal tip (155) having a piercing tip (156)). Falk further teaches outer surfaces of each of the proximal and distal segments defining, at least in part, portions of the outer surface of the lead (Figure 1 and 3A teaches a proximal lead portion (10) 
It would have been obvious to one of ordinary skill in the art to modify the device of Forslund to have a fixation element located between the first and second electrodes, the element comprising a wire wound into a tissue engaging helix, the helix extending around the outer surface of the lead and being terminated by a piercing distal tip of the wire, the piercing distal tip spaced laterally from the lead outer surface to help the leads engage and rotate through a wall of a vein and provide secure engagement of the fixation device with the tissue (Falk [0017]) and further modify the outer insulation tube having a transition from a first outer diameter along the proximal segment to a second lesser outer diameter along the distal segment to allow greater flexibility of distal segment to allow better positioning of the most distal electrode within smaller and more tortuous veins (Falk [0018]).
 Clemens teaches a device in the same field of endeavor, having an electrical lead having a proximal and distal segment (Figure 1 element 108 teaches that a portion of the shaft 102 and the articulatable tip 105 form the distal lead portion) wherein the distal segment of the lead body has a length of over 20 inches ([0041] teaches the distal segment involving SEG1-4 having a total length over 20 inches with the overall length of the lead approximately 40 inches as taught in [0049]), therefore the distal length is over 20 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Forslund to have a distal segment with a length of over twenty inches to allow the lead to be positioned in the targeted area in the heart.
Regarding claim 2, the modified invention of Forslund above, teaches claim 1, however fail to teach wherein the helix further comprises one or more exposed turns extending around and being 
Falk further teaches, wherein the helix further comprises one or more exposed turns extending around and being spaced laterally from an outer surface the lead, the one or more turns and being terminated by a piercing distal tip of the wire surface ([0016]; Figure 1 element 15, shows the helix spaced laterally from the outer surface (52) with a distal tip (155) having one or more turns and being terminated by a piercing distal tip of the wire having a piercing tip (156); Figure 5 element (55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Forslund to have the helix comprising one or more exposed turns extending around and being spaced laterally from an outer surface the lead, the one or more turns and being terminated by a piercing distal tip of the wire to help the leads engage and rotate through a wall of a vein and provide secure engagement of the fixation device with the tissue (Falk [0017]).
Regarding claim 3, the modified invention of Forslund teaches claim 1 and 2, Forslund further teaches wherein the distal segment of the elongate outer insulation tube further extending distally from the proximal segment and proximally from the distal end, a portion of an overall length of the proximal segment extending within the grip sleeve of connector terminal ([0035] teaches that the insulating tube houses the conductor coil from the electrodes to the terminals, therefor the it would have to extend within the grip sleeve; the highlighted portion of figure 1 below shows a junction where the proximal portion of the lead extends within the grip sleeve of the connector terminal).

    PNG
    media_image2.png
    457
    531
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792